Citation Nr: 0915754	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  95-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

2.  Entitlement to a rating in excess of 20 percent for 
postoperative internal derangement of the left knee with 
degenerative arthritis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Veteran was afforded a Board videoconference hearing in 
February 2004.  Although the Veterans Law Judge who conducted 
this hearing is no longer employed by the Board, the Veteran 
indicated in February 2009 that he did not want another 
hearing.  

This case was remanded by the Board in July 2004 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
right knee disability has been productive of complaints of 
pain, swelling, stiffness, weakness, and locking; 
objectively, the evidence shows flexion to no worse than 60 
degrees, and extension to 0 degrees, with no evidence of 
ankylosis or dislocated semilunar cartilage.

2.  Throughout the rating period on appeal, the Veteran's 
right knee disability has been productive of slight recurrent 
subluxation and lateral instability.

3.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been productive of complaints of 
pain, swelling, stiffness, weakness, and locking; 
objectively, the evidence shows flexion to no worse than 75 
degrees, and extension to 0 degrees, with no evidence of 
ankylosis or dislocated semilunar cartilage; the disability 
is also productive of slight recurrent subluxation and 
lateral instability.

4.  Hypertension was not manifest during service; elevated 
blood pressure was not identified until 1984; the Veteran's 
current hypertension is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5010, 5256-5262 (2008).

2.  The criteria for a separate 10 percent evaluation for 
slight recurrent subluxation and lateral instability have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 
C.F.R. §§ 3.102, 4.71a, DC 5257 (2008).

3.  The criteria for a rating in excess of 20 percent for 
postoperative internal derangement of the left knee with 
degenerative arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.40, 4.45, 4.59, 4.71a, DCs 5010, 
5256-5262 (2008).

4.  Hypertension was not incurred or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996). 

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  

The Board notes that the Veteran's current appeal stems from 
an initial rating assignment.  As such, the claims require 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Evaluation in Excess of 10 Percent for Right Knee Disability

Throughout the rating period on appeal, a 10 percent 
evaluation under DC 5010 (traumatic arthritis) is in effect 
for the Veteran's right knee arthritis.  In order to warrant 
a rating in excess of 10 percent, the evidence must show:

*	X-ray evidence of involvement of 2 
or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations, not to 
be combined with limitation of 
motion (20 percent under DC 5003); 
*	ankylosis of the knee in favorable 
angle in full extension or in slight 
flexion between 0 and 10 degrees (30 
percent under DC 5256);
*	moderate recurrent subluxation or 
lateral instability (20 percent 
under DC 5257);
*	flexion limited to 30 degrees (20 
percent under DC 5260);
*	extension limited to 15 degrees (20 
percent under DC 5261); or
*	impairment of the tibia and fibula 
with moderate knee disability (20 
percent under DC 5262).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257.  See 62 Fed. Reg. 
63,604 (1997).  In VAOPGCPREC 9-98 (1998), the VA General 
Counsel further explained that, when a veteran has a knee 
disability evaluated under DC 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under DC 5260 or DC 5261; 
rather, such limited motion must at least meet the criteria 
for a zero-percent rating.  

In the alternative, a compensable rating may be granted by 
virtue of 38 C.F.R. § 4.59 (which specifically provides that, 
when a veteran has arthritis that is productive of actually 
painful motion due to unstable or malaligned joints due to 
healed injury, the disability is entitled to the minimum 
compensable evaluation for the joint, i.e., 10 percent under 
either DC 5260 or 5261).  See 63 Fed. Reg. 56,703 (1998).  

VA General Counsel has also held that separate ratings could 
be provided for limitation of knee extension and flexion 
under DCs 5260 and 5261.  See VAOPGCPREC 9-2004 (2004); 69 
Fed. Reg. 59,990 (2004).  Precedent opinions of the VA 
General Counsel are binding on the Board.  38 C.F.R. § 19.5.  

In this case, the Board concludes first that the weight of 
the evidence does not support a rating in excess of 10 
percent for right knee arthritis.  Specifically, at a 
September 1994 VA examination, the right knee was painful to 
flex beyond 60 degrees.  At a March 2000 VA examination, the 
right knee had flexion from zero to 110 degrees, but was 
limited by pain from 75 degrees.  At a July 2004 VA 
examination, right knee flexion was from zero to 110 degrees, 
with discomfort throughout.  There was no change in range of 
motion with repetition.  

At the most recent VA examination in October 2008, right knee 
range of motion was from zero to 95 degrees with no pain on 
motion.  As such, the evidence does not support a higher 
rating based on ankylosis, nor does the limitation of motion 
of the right knee joint support a rating in excess of the 
current 10 percent.

Similarly, there is no impairment of the tibia and fibula or 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

Notwithstanding the above, at his September 1994 examination, 
the Veteran complained that his right knee gave way and the 
examiner noted some "play" in the lateral stability of the 
right knee.  Similarly, the March 2000 examination noted 
complaints of recurrent subluxation and lateral instability.  
X-rays taken in July 2004 revealed "mild" lateral 
subluxation of both tibia.  The Board finds this evidence is 
sufficient to establish the existence of "slight" recurrent 
subluxation or lateral instability in the right knee under DC 
5257, which warrants a separate 10 percent rating, but no 
more, under VAOPGCPREC 23-97.  

Evaluation in Excess of 20 Percent for Left Knee Disability

Throughout the rating period on appeal, a 20 percent 
evaluation is in effect for the Veteran's postoperative 
internal derangement of the left knee under DC 5010 
(traumatic arthritis) and DC 5257 (recurrent 
subluxation/lateral instability).  In order to warrant a 
rating in excess of 20 percent, the evidence must show:

*	ankylosis of the knee in favorable 
angle in full extension or in slight 
flexion between 0 and 10 degrees (30 
percent under DC 5256);
*	severe recurrent subluxation or 
lateral instability (30 percent 
under DC 5257);
*	limitation of flexion to 15 degrees 
(30 percent under DC 5260); 
*	limitation of extension to 20 
degrees (30 percent under DC 5261); 
or 
*	impairment of the tibia and fibula 
with marked knee disability (30 
percent under DC 5262).

In this case, the Board concludes first that the weight of 
the evidence does not support a rating in excess of 20 
percent for the Veteran's left knee disability.  
Specifically, at a September 1994 VA examination, the left 
knee exhibited a full range of motion with moderate 
crepitation.  At a March 2000 VA examination, the right knee 
had flexion from zero to 110 degrees, but was limited by pain 
from 75 degrees.  

At a July 2004 VA examination, left knee flexion was from 
zero to 110 degrees, with pain throughout.  There was no 
change in range of motion with repetition.  At the most 
recent VA examination in October 2008, right knee range of 
motion was from zero to 95 degrees with no pain on motion.  
As such, the evidence does not support a higher rating based 
on ankylosis, nor does the limitation of motion of the left 
knee joint support a rating in excess of the current 20 
percent.

Similarly, there is no impairment of the tibia and fibula or 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  March 2000 X-rays of the left knee revealed 
mild degenerative changes with marginal articular spurring 
medially.  

Although the Veteran complained of occasional locking of the 
knee, the evidence does not show dislocated semilunar 
cartilage.  Private treatment records dated in November 1994 
indicated cartilage narrowing in all three joint 
compartments, but no focal cartilage defect.

At his September 1994 examination, the Veteran reported that 
his knee gave way on occasion.  The March 2000 examination 
noted complaints of recurrent subluxation and lateral 
instability, and noted that he wore a brace to reduce 
swelling and popping.  X-rays taken in July 2004 revealed 
mild lateral subluxation of both tibia.  The most recent 
examination report in October 2008 revealed that he no longer 
wore a knee brace.  The Board finds that this evidence is 
demonstrative of "slight" recurrent subluxation in the left 
knee, for which he is already compensated.  Therefore, a 
higher rating is not warranted under any relevant diagnostic 
code.

With respect to both knee claims, in considering the 
appropriate disability ratings, the Board has considered the 
effect that the Veteran's knee symptomatology has had in 
limiting its effective use, as was required in DeLuca. 

Here, the Board notes that he has complained on multiple 
occasions about continuing knee pain, swelling, stiffness, 
and weakness.  Although he experiences frequent flare-ups of 
gout, there have been no flare-ups with respect to the 
arthritic aspect of his knees.  He no longer used a knee 
brace, but used a cane when he was not on duty.  However, the 
Board concludes that the level of pain has not impeded 
functionality to warrant higher ratings.  As noted above, the 
Veteran exhibited substantially normal flexion and extension 
at his VA examinations.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
knee disabilities; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than his assessment of the severity of his 
disabilities.

Further, the evidence does not reflect that the disabilities 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  First, he is currently employed as a 
public school security officer.  

Although he indicated in December 2008 correspondence that he 
had been out of work on sick leave for 5 to 10 days at a time 
over the "past several years" due to his knee disabilities, 
he did not present any specific data suggesting that he was  
inadequately compensated by the schedular standards.  
Moreover, the evidence does not show that he has been 
hospitalized for knee complaints and his treatment is on an 
outpatient basis.  Hence, referral for the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

Service Connection for Hypertension

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for 
hypertension.  For VA purposes, hypertension is defined as 
diastolic blood pressure predominantly 90 mm. or greater.  
Isolated systolic hypertension means that systolic blood 
pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104, DC 7101.

Service treatment records do not reflect a diagnosis of 
hypertension or elevated blood pressure readings. An August 
1978 Report of Medical Examination revealed normal heart and 
vascular system findings, and indicated his blood pressure to 
be 130/76 mmHg.  Although the Veteran alleges that he was 
informed by a medical technician at Fort Benning, Georgia, in 
October 1978 that he had high blood pressure, there is no 
objective evidence of this in the record.  As such, a chronic 
disability manifested by hypertension was not shown in 
service.  

Next, Army National Guard treatment records do not reveal a 
diagnosis of hypertension for years after his separation from 
active duty service in June 1981.  For instance, on a 
September 1982 Report of Medical History, the Veteran 
indicated that he was in excellent health and never suffered 
from heart trouble or high blood pressure.  A Report of 
Medical Examination from that time indicated that his heart 
and vascular system were within normal limits, with a blood 
pressure reading of 126/74 mmHg.  

The first recorded elevated diastolic blood pressure reading 
of record was noted in November 1985.  Although the Report of 
Medical Examination noted that his heart and vascular system 
were within normal limits, his blood pressure was indicated 
to be 142/94 mmHg.  

The Veteran was afforded a VA examination in September 1994, 
at which time his blood pressure reading was 152/92 mmHg and 
he was diagnosed with systemic arterial hypertension.  He 
informed the VA examiner that he was not diagnosed with 
hypertension until 1984, and did not begin treatment until 
approximately 1990.  At the February 2004 videoconference 
hearing he indicated that he had been on medication for his 
blood pressure since 1986 or 1987.  

Even assuming symptoms consistent with hypertension as early 
as 1984, the Board emphasizes the multi-year gap between 
discharge from active duty service (1981) and initial 
reported symptoms related to hypertension in 1984.  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued hypertension since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to hypertension for several years following 
active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for several years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the Veteran's 
hypertension to active duty, despite his contentions to the 
contrary.    

Post-service VA records reflect complaints and treatment for 
hypertension confirming the Veteran's ongoing treatment.  
Specifically, a March 1990 Report of Medical Examination 
noted a elevated reading of 140/98 mmHg.  A February 1995 
examiner diagnosed him with controlled hypertension of mild 
severity.  However, none of the examining or treating 
physicians established a nexus between the Veteran's 
hypertension and active duty.

The Board has also considered the Veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hypertension is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal 
disease, to include hypertension, is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of hypertension within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the evidence does not demonstrate that the Veteran's 
currently-diagnosed hypertension is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

With respect to the service connection claim, the unfavorable 
rating decision that is the basis of this appeal was already 
decided and appealed prior to the enactment of the current § 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial decision, the RO did not 
err in not providing such notice.  Rather, the Veteran has 
the right to a content complying notice and proper subsequent 
VA process.  Pelegrini, 18 Vet. App. at 120.   

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in December 2004 that fully 
addressed all four notice elements.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

With respect to the Dingess requirements, in December 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. 

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in 
December 2008.  Consequently, the Board finds that the duty 
to notify has been satisfied.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and private 
treatment records.  Further, he submitted additional records 
and written statements, and was provided an opportunity to 
set forth his contentions during the hearing before a 
Veterans Law Judge in February 2004.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in September 1994, March 2000, July 
2004, and October 2008.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for right knee arthritis is 
denied.

A separate 10 percent rating for right knee instability is 
granted, subject to the law and regulations governing payment 
of monetary benefits.

A rating in excess of 20 percent for postoperative internal 
derangement of the left knee with degenerative arthritis is 
denied.

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


